internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program to provide college and university scholarships to deserving students in legal permanent residents with permanent resident card or passport stamped i-551 have a minimum cumulative grade point average of on scale are high school seniors at time of application and plan to enroll full time at a regionally accredited two three four year college or university are eligible to apply z students who are u s citizens or there are scholarship categories y for interested students for the current_year total awards will be granted in the amount of x each no recipient can renew his her scholarship and each recipient can only be awarded one scholarship to apply students can visit x’s website or obtain scholarship information from their schools the students are to complete the application including information regarding free application_for federal student aid fafsa transcript essay and two letters of recommendation scholarship recipients are chosen by a selection committee composed of members appointed by the director of x who are actively involved in the community and m h educational institutions and have a willingness to enthusiastically volunteer their commitment to fulfilling their duties and responsibilities all current committee members are or were employees of z school districts and continue to be active members of the community if a committee member can no longer fulfill his her duties a new committee member will be appointed under the direction of x selection of recipients will be an unbiased process student personal information such as name and high school information will be removed during the assessment and selection process no awards will be issued to persons who are disqualified persons with respect to xx potential recipients will be ranked based on the following criteria family income and fafsa report extra-curricular activity leadership positions both in and outside of school volunteer and or community service involvement gpa advanced course studies sat and or act scores and essays scholarship committee members’ evaluation process will go as follows e e e e e e e e e staff and chairperson of x will copy and organize all applications for each committee member to review a rubric for each applicant will be included a rating and rating criteria for each applicant will be included chairperson will meet deliver and explain to each committee member the evaluation process with applications scholarship committee members will have approximately weeks to evaluate each applicant according to the rubric and will rank potential awardees per scholarship category all committee members will meet to determine awardees each member will turn in his her scores and ranks of each student application per scholarship category the overall top candidates will be openly discussed among committee members to determine scholarship recipient final scholarship recipient names will be given to the staff of x will announce scholarship recipients with personal acknowledgements all non- x awardees will receive an appreciation letter for their efforts and spiritual support for their future endeavors scholarship checks are written to both the recipient and their designated college or university students are required to provide x a letter of verification of enrollment prior to the start of school students may provide a copy of their student tuition bill ie tuition housing food since the scholarship check is written to both recipient and college or university recipients will be unable to use funds for non-college expenses x agrees to maintain records that include the following i information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the grant organization the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering x’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program to provide college and university scholarships to deserving students in z students who are u s citizens or legal permanent residents with permanent resident card or passport stamped i-551 have a minimum cumulative grade point average of on scale are high school seniors at time of application and plan to enroll full time at a regionally accredited two three four year college or university are eligible to apply there are scholarship categories y for interested students for the current_year total awards will be granted in the amount of x each no recipient can renew his her scholarship and each recipient can only be awarded one scholarship to apply students can visit x’s website or obtain scholarship information from their schools the students are to complete the application including information regarding free application_for federal student aid fafsa transcript essay and two letters of recommendation scholarship recipients are chosen by a selection committee composed of members appointed by the director of x who are actively involved in the community and educational institutions and have a willingness to enthusiastically volunteer their commitment to fulfilling their duties and responsibilities all current committee members are or were employees of z school districts and continue to be active members of the community if a committee member can no longer fulfill his her duties a new committee member will be appointed under the direction of x selection of recipients will be an unbiased process student personal information such as name and high school information will be removed during the assessment and selection process no awards will be issued to persons who are disqualified persons with respect to x potential recipients will be ranked based on the following criteria family income and fafsa report extra-curricular activity leadership positions both in and outside of school volunteer and or community service involvement gpa advanced course studies sat and or act scores and essays scholarship committee members’ evaluation process will go as follows e e e e e e e e e staff and chairperson of x will copy and organize all applications for each committee member to review a rubric for each applicant will be included a rating and rating criteria for each applicant will be included chairperson will meet deliver and explain to each committee member the evaluation process with applications scholarship committee members will have approximately weeks to evaluate each applicant according to the rubric and will rank potential awardees per scholarship category all committee members will meet to determine awardees each member will turn in his her scores and ranks of each student application per scholarship category the overall top candidates will be openly discussed among committee members to determine scholarship recipient final scholarship recipient names will be given to the staff of x will announce scholarship recipients with personal acknowledgements all non- x awardees will receive an appreciation letter for their efforts and spiritual support for their future endeavors scholarship checks are written to both the recipient and their designated college or university students are required to provide x a letter of verification of enrollment prior to the start of school students may provide a copy of their student tuition bill ie tuition housing food since the scholarship check is written to both recipient and college or university recipients will be unable to use funds for non-college expenses x agrees to maintain records that include the following i information used to evaluate the qualification of potential grantees t o l i1 identification of the grantees including any relationship of any grantee to the grant organization iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering x’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
